Citation Nr: 1412069	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity and degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, to include residuals of a medial femoral condyle stress fracture with varus deformity.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus, to include residuals of a third metatarsal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted in a March 2014 statement submitted by his representative that his conditions had become worse since the last VA examination in January 2008.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements suggest an increase in symptomatology since his last VA examination, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, in light of all the above, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate VA physician, in connection with his claims for increased ratings for bilateral knee disabilities and bilateral pes planus. The Board recognizes that the Veteran has failed to report for previously scheduled examinations. The record indicates, however, that the Veteran has moved during the appellate period and thus may not have received notice of these examinations in a timely manner. 

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for increased rating.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Any outstanding VA treatment records must be obtained for the file.  To ensure a complete record on appeal, any VA treatment records covering the bilateral knees and feet should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Any additional VA treatment records concerning the Veteran's claim, not already in the claims folder, should be obtained and associated with the claims folder.

2.  Thereafter, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right and left knee disabilities.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

3.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral pes planus.  The examiner should describe all symptoms of the Veteran's bilateral pes planus, including evidence, if any, of swelling, callouses, pain on manipulation, inward bowing of the tendo achillis, and weight bearing over or medial to the great toe.  The examiner should discuss whether the symptoms are relieved be shoe or arch support.


4.  The examiner must review the claims folder in conjunction with the examination.  A complete rationale for all opinions expressed should be provided.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

5.  Then, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


